DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 14-21 have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

Claim 1-7 and 15-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okamoto (US 2012/0267740 A1 now US 9,236,412 B2) in view of Han et al. (Han) (US 2013/0228936 A1).
	In regards to claim 1, Okamoto (Figs. 1, 21 and associated text) discloses image sensor device (Fig. 21) comprising: an image sensor die (item 110 or 110 plus 142) bonded to a logic circuit die (item 120, paragraph 123) at a bonding interface, wherein the image sensor die (item 110) has a first silicon substrate (item 111, paragraph 36) and a first inter-metal dielectric layer (items 112 or 112 plus 142) between the first silicon substrate (item 111, paragraph 36) and the logic circuit die (item 120, paragraph 123); a first conductive plug (item 146) extending through the first silicon substrate (item 111), through the first inter-metal dielectric layer (items 112 or 112 plus 142), and across the bonding interface to connect to a metal line (item 123) of the logic circuit die (item 120, paragraph 123); and a dielectric liner (items 143, 144) extending from a first side of the first silicon substrate (item 111) to a second side of the first silicon substrate (item 111) and extending along an interface between the first conductive plug (item 146) and the first inter-metal dielectric layer (items 112 or 112 plus 142), wherein a horizontal surface of the first conductive plug (top surface of item 146) facing away from the logic circuit (die) is (vertically) coplanar with a horizontal surface (top surface of item 144) of the dielectric liner (items 143, 144) facing away from the logic circuit (die) (item 120).  Examiner notes also that the copper is within the vias (paragraphs, 40, 45).  Planarized film (item 411) made of silicon oxide (paragraph 86), and it is the Examiner’s opinion that item 411 (Fig. 21) should have been drawn as a separate entity that is in direct physical contact with the dielectric liner (items 143, 144), the copper filled vias (146, 147) and connection wiring (item 148).
(horizontally) coplanar with a horizontal surface of the dielectric liner facing away from the logic circuit (die).  Applicant needs to add “die” to the end of phrase “logic circuit”.
	Han (Figs. 5, 8 and associated text and items) discloses wherein a horizontal surface (topmost surface of item 116) of the first conductive plug (item 116) facing away from the logic circuit (die) (item 100, paragraph 25) is (horizontally) coplanar with a horizontal surface of the dielectric liner (items 122, 114 or 122 plus 114) facing away from the logic circuit (die) (item 100, paragraph 25). 
	 Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Okamoto with the teachings of Han for the purpose of connecting to other devices if desired and design choice.
	In regards to claim 2, Okamoto (Fig. 21 and associated text) discloses wherein the dielectric liner (items 144, 143) comprises a nitride (paragraph 54).
	In regards to claim 3, Okamoto (Fig. 21 and associated text) discloses wherein the dielectric liner (items 144, 143) comprises a layer of silicon oxide and a layer of silicon nitride (paragraph 54).
	In regards to claim 4, Okamoto (Fig. 21 and associated text) discloses wherein the image sensor die (items 110 or 110 plus 142) is bonded to the logic circuit die (item 120) using a dielectric-to-dielectric bond.

	In regards to claim 5, Okamoto (Fig. 21 and associated text) discloses further comprising a second conductive plug (item 146), the dielectric liner (items 144, 145, 143) extending to be in contact with the second conductive plug (item 146).
	In regards to claim 6, Okamoto (Fig. 21 and associated text) discloses wherein the dielectric liner (items 143, 144, 145) extends between the second conductive plug (item 146) and the first silicon substrate (item 111).
	In regards to claim 7, Okamoto (Fig. 21 and associated text) discloses wherein the dielectric liner (items 143, 144, 145) has an omega shape in a cross-sectional view between the first conductive plug (item 147) and the second conductive plug (item 146). 
	In regards to claim 15, Okamoto (Figs. 14, 18, 21 and associated text) discloses a backside illuminated image sensor device (Fig. 21) comprising: an image sensor die (item 110 or 110 plus 142 or 110 plus 201) comprising a first silicon substrate (item 111) and a first inter-metal dielectric layer (items 112 or 112 plus 142 or 112 plus 201); a data processing circuit die (item 120) comprising a second silicon substrate (items 120 or 120 plus 142 or 120 plus 201) and a second inter-metal dielectric layer (items 122 or 122 plus 201), wherein the first inter-metal dielectric layer (items 112 or 112 plus 142 or 112 plus 201) is bonded to the second inter-metal dielectric layer (items 122 or 122 plus 201)  at a bonding interface (paragraph 98); a first conductive plug (items 146 or 147) having a first width in the first silicon substrate (item 111) and a second width in the first inter-metal dielectric layer (items 112, 112 plus 142 or 112 plus 201), wherein the second width is smaller than the first width and wherein there is a step change in width within the first conductive plug (Fig. 18); a second conductive plug (items 146 or 147) having the first width in the first silicon substrate (item 111) and the second width in the first inter-metal dielectric layer (items 112, 112 plus 142 or 112 plus 201) and wherein there is a step change in width within the first conductive plug (items 151 plus 304); wherein at least one of the first conductive plug (items 146 or 147, 246) and the second conductive plug (items 146 or 147, 246)  extends through the image sensor die (items 110, 110 plus 142 or 110 plus), across the bonding interface, to a metal line (item 123) in the second inter-metal dielectric layer (items 122 or 122 plus 201); and a continuous dielectric liner (items 143, 144, 145) extending from over the first silicon substrate (item 111) to be between the first silicon substrate (item 111) and both the first conductive plug (items 146 or 147, 246) and the second conductive plug (items 146 or 147, 246), wherein the continuous dielectric liner (items 143, 144, 145) comprises at least silicon and oxygen (paragraph 54).
	It would have been obvious to modify the invention to include a step change with in the first conductive plug as taught by the embodiment of Fig. 18, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	Okamoto does not specifically disclose wherein a horizontal surface of the first conductive plug facing away from the data processing circuit die is (horizontally) coplanar with a horizontal surface of the dielectric liner facing away from the data processing circuit die.  
(Figs. 5, 8 and associated text and items) discloses wherein a horizontal surface (topmost surface of item 116) of the first conductive plug (item 116) facing away from the data processing circuit die (item 100, paragraph 25) is (horizontally) coplanar with a horizontal surface of the dielectric liner (items 122, 114 or 122 plus 114) facing away from the data processing circuit die (item 100, paragraph 25). 
	 Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Okamoto with the teachings of Han for the purpose of connecting to other devices if desired and design choice.
	In regards to claim 16, Okamoto (Figs. 14, 21 and associated text) discloses wherein the continuous dielectric liner (items 143, 144, 145) extends between the first conductive plug (items 146 or 147, 246) within the first silicon substrate (item 111) and the first inter-metal dielectric layer (items 112, 112 plus 142 or 112 plus 201).
	In regards to claim 17, Okamoto (Figs. 14, 21 and associated text) discloses wherein the continuous dielectric liner (items 143, 144, 145) extends between the second conductive plug (items 146 plus 148 or 147 plus 148, 246) within the first silicon substrate (item 111) and the first inter-metal dielectric layer (items 112, 112 plus 142 or 112 plus 201).
	In regards to claim 18, Okamoto (Figs. 14, 21 and associated text) discloses wherein the continuous dielectric liner (items 143, 144, 145) has an omega shape.
	In regards to claim 19, Okamoto (Figs. 14, 21 and associated text) discloses wherein the first conductive plug (items 146 plus 148 or 147 plus 148, 246) comprises a seed layer (paragraph 69).
	In regards to claim 20, Okamoto (Figs. 14, 21 and associated text) discloses wherein the continuous dielectric liner (items 143, 144, 145) further comprises nitrogen (paragraph 54).
Claim 1-7 and 15-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okamoto (US 2012/0267740 A1 now US 9,236,412 B2) in view of Fillipi et al. (Fillipi) (US 2006/0073695 A1).
	In regards to claim 1, Okamoto (Figs. 1, 21 and associated text) discloses image sensor device (Fig. 21) comprising: an image sensor die (item 110 or 110 plus 142) bonded to a logic circuit die (item 120, paragraph 123) at a bonding interface, wherein the image sensor die (item 110) has a first silicon substrate (item 111, paragraph 36) and a first inter-metal dielectric layer (items 112 or 112 plus 142) between the first silicon substrate (item 111, paragraph 36) and the logic circuit die (item 120, paragraph 123); a first conductive plug (item 146) extending through the first silicon substrate (item 111), through the first inter-metal dielectric layer (items 112 or 112 plus 142), and across the bonding interface to connect to a metal line (item 123) of the logic circuit die (item 120, paragraph 123); and a dielectric liner (items 143, 144) extending from a first side of the first silicon substrate (item 111) to a second side of the first silicon substrate (item 111) and extending along an interface between the first conductive plug (item 146) and the first inter-metal dielectric layer (items 112 or 112 plus 142), wherein a horizontal surface of the first conductive plug (top surface of item 146) facing away from the logic circuit (die) is (vertically) coplanar with a horizontal surface (top surface of item 144) of the dielectric liner (items 143, 144) facing away from the logic circuit (die) (item 120).  Examiner notes also that the copper is within the vias (paragraphs, 40, 45).  Planarized film (item 411) made of silicon oxide (paragraph 86), and it is the Examiner’s opinion that item 411 (Fig. 21) should (items 143, 144), the copper filled vias (146, 147) and connection wiring (item 148).
	Okamoto does not specifically disclose wherein a horizontal surface of the first conductive plug facing away from the logic circuit (die) is (horizontally) coplanar with a horizontal surface of the dielectric liner facing away from the logic circuit (die).  Applicant needs to add “die” to the end of phrase “logic circuit”.
	Fillipi (Figs. 5, 7-9 and associated text and items) discloses wherein a horizontal surface (topmost surface of item 137) of the first conductive plug (item 137 plus 138)) facing away from the logic circuit (die) (item 100) is (horizontally) coplanar with a horizontal surface (topmost surface of items 160, 202, 190, 206) of the dielectric liner (items 160 which is form from item 150, paragraph 20 or items 202, 190, 206, gas dielectric structure) facing away from the logic circuit (die) (item 100). 
	 Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Okamoto with the teachings of Fillipi for the purpose of connecting to other devices if desired and design choice.
	In regards to claim 2, Okamoto (Fig. 21 and associated text) discloses wherein the dielectric liner (items 144, 143) comprises a nitride (paragraph 54).
	In regards to claim 3, Okamoto (Fig. 21 and associated text) discloses wherein the dielectric liner (items 144, 143) comprises a layer of silicon oxide and a layer of silicon nitride (paragraph 54).
	In regards to claim 4, Okamoto (Fig. 21 and associated text) discloses wherein the image sensor die (items 110 or 110 plus 142) is bonded to the logic circuit die (item 120) using a dielectric-to-dielectric bond.
	The method of forming a device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.
	In regards to claim 5, Okamoto (Fig. 21 and associated text) discloses further comprising a second conductive plug (item 146), the dielectric liner (items 144, 145, 143) extending to be in contact with the second conductive plug (item 146).
	In regards to claim 6, Okamoto (Fig. 21 and associated text) discloses wherein the dielectric liner (items 143, 144, 145) extends between the second conductive plug (item 146) and the first silicon substrate (item 111).
	In regards to claim 7, Okamoto (Fig. 21 and associated text) discloses wherein the dielectric liner (items 143, 144, 145) has an omega shape in a cross-sectional view between the first conductive plug (item 147) and the second conductive plug (item 146). 
	In regards to claim 15, Okamoto (Figs. 14, 18, 21 and associated text) discloses a backside illuminated image sensor device (Fig. 21) comprising: an image sensor die (item 110 or 110 plus 142 or 110 plus 201) comprising a first silicon substrate (item 111) and a first inter-metal dielectric layer (items 112 or 112 plus 142 or 112 plus 201); a data processing circuit die (item 120) comprising a second silicon substrate (items 120 or 120 plus 142 or 120 plus 201) and a second inter-metal dielectric layer (items 122 or 122 plus 201), wherein the first inter-metal dielectric layer (items 112 or 112 plus 142 or 112 plus 201) is bonded to the second inter-(items 122 or 122 plus 201)  at a bonding interface (paragraph 98); a first conductive plug (items 146 or 147) having a first width in the first silicon substrate (item 111) and a second width in the first inter-metal dielectric layer (items 112, 112 plus 142 or 112 plus 201), wherein the second width is smaller than the first width and wherein there is a step change in width within the first conductive plug (Fig. 18); a second conductive plug (items 146 or 147) having the first width in the first silicon substrate (item 111) and the second width in the first inter-metal dielectric layer (items 112, 112 plus 142 or 112 plus 201) and wherein there is a step change in width within the first conductive plug (items 151 plus 304); wherein at least one of the first conductive plug (items 146 or 147, 246) and the second conductive plug (items 146 or 147, 246)  extends through the image sensor die (items 110, 110 plus 142 or 110 plus), across the bonding interface, to a metal line (item 123) in the second inter-metal dielectric layer (items 122 or 122 plus 201); and a continuous dielectric liner (items 143, 144, 145) extending from over the first silicon substrate (item 111) to be between the first silicon substrate (item 111) and both the first conductive plug (items 146 or 147, 246) and the second conductive plug (items 146 or 147, 246), wherein the continuous dielectric liner (items 143, 144, 145) comprises at least silicon and oxygen (paragraph 54).
	It would have been obvious to modify the invention to include a step change with in the first conductive plug as taught by the embodiment of Fig. 18, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
(horizontally) coplanar with a horizontal surface of the dielectric liner facing away from the data processing circuit die.  
	Fillipi (Figs. 5, 7-9 and associated text and items) discloses wherein a horizontal surface (topmost surface of item 137) of the first conductive plug (items 137 plus 138) facing away from the data processing circuit die (item 100) is (horizontally) coplanar with a horizontal surface (topmost surface of items 160, 202, 190, 206) of the dielectric liner (items 160 which is form from item 150, paragraph 20 or items 202, 190, 206, gas dielectric structure) facing away from the data processing circuit die (item 100). 
	 Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Okamoto with the teachings of Fillipi for the purpose of connecting to other devices if desired and design choice.
	In regards to claim 16, Okamoto (Figs. 14, 21 and associated text) discloses wherein the continuous dielectric liner (items 143, 144, 145) extends between the first conductive plug (items 146 or 147, 246) within the first silicon substrate (item 111) and the first inter-metal dielectric layer (items 112, 112 plus 142 or 112 plus 201).
	In regards to claim 17, Okamoto (Figs. 14, 21 and associated text) discloses wherein the continuous dielectric liner (items 143, 144, 145) extends between the second conductive plug (items 146 plus 148 or 147 plus 148, 246) within the first silicon substrate (item 111) and the first inter-metal dielectric layer (items 112, 112 plus 142 or 112 plus 201).
	In regards to claim 18, Okamoto (Figs. 14, 21 and associated text) discloses wherein the continuous dielectric liner (items 143, 144, 145) has an omega shape.
	In regards to claim 19, Okamoto (Figs. 14, 21 and associated text) discloses wherein the first conductive plug (items 146 plus 148 or 147 plus 148, 246) comprises a seed layer (paragraph 69).
	In regards to claim 20, Okamoto (Figs. 14, 21 and associated text) discloses wherein the continuous dielectric liner (items 143, 144, 145) further comprises nitrogen (paragraph 54).

Claim 8-14 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yen et al. (Yen) (US 2011/0221070 A1) in view of Okamoto (US 2012/0267740 A1).

	In regards to claim 8, Yen (Figs. 12, 13 and associated text) discloses an image sensor (Fig. 13) comprising: a first conductive plug (plug shown on the left or right filled by items 32 and 34), the first conductive plug (plug shown on the left or right filled by items 32 and 34) having a first portion (portion filling item 25) in a (semiconductor) substrate (items 17 or 17 plus 19) of the image sensor (Fig. 13) and having a second portion (portion filling item 30) extending from the (semiconductor) substrate (items 17 or 17 plus 19) to a first inter-metal dielectric layer (item 11) within a first die (items 11 or 11 plus 5), wherein the second portion (portion filling item 30) is in direct contact with the first inter-metal dielectric layer (item 11); and a dielectric liner (item 27) continuously extending from a sidewall of the second portion (portion filling item 30), along a bottom surface of the first portion (portion filling item 25), along a sidewall of the first portion (portion filling item 25), and to a top surface of (item 17) but does not specifically disclose the carrier wafer (item 17) is a semiconductor substrate (wafer).
	It would have been obvious to modify the invention to include a semiconductor substrate/wafer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	Yen does not specifically disclose wherein the first die is a logic die and a dielectric layer overlying and in physical contact with the dielectric liner, a transistor at least partially located within the semiconductor substrate.
	In regards to claim 8, Okamoto (Figs. 1, 21 and associated text) discloses wherein the first die is a logic die (item 120, paragraph 123) and a dielectric layer (item 411) overlying and in physical contact with the dielectric liner (items 143, 144); a transistor (items Tr1-Tr4 or Tr5-Tr8) at least partially located within the semiconductor substrate (items 110 or 120).  Examiner notes also that the copper is within the vias (paragraphs, 40, 45). Planarized film (item 411) made of silicon oxide (paragraph 86), and it is the Examiner’s opinion that item 411 (Fig. 21) should have been drawn as a separate entity that is in direct physical contact with the dielectric liner (items 143, 144), the copper filled vias (146, 147) and connection wiring (item 148).
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date to modify the invention of Yen with the teachings of Okamoto for the purpose of protection.
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is 
	In regards to claim 9, Yen (Fig. 13 and associated text) discloses wherein the dielectric liner (item 27) further extends along the top surface of the semiconductor substrate (item 17), along a sidewall of a second conductive plug (plug shown on the left or right filled by items 32 and 34), along a bottom surface of the second conductive plug (plug shown on the left or right filled by items 32 and 34), and to a second sidewall of the second conductive plug (plug shown on the left or right filled by items 32 and 34) different from the sidewall of the second conductive plug (plug shown on the left or right filled by items 32 and 34).
	In regards to claim 10, Yen (Fig. 13 and associated text) discloses wherein the dielectric liner (item 27) has an omega shape.
	It would have been obvious to modify the invention to include a dielectric liner having an omega shape, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	In regards to claim 11, Yen does not specifically disclose wherein the second conductive plug extends through a bonding interface.
	Okamoto (Fig. 21 and associated text) discloses wherein the second conductive plug (item 146) extends through a bonding interface.
(paragraph 49).
	In regards to claim 12, Yen (Fig. 13 and associated text) discloses wherein the first conductive plug (plug shown on the left or right filled by items 32 and 34) remains on one side of the bonding interface.  Okamoto discloses this feature as well, see Fig. 21, item 147.
	In regards to claim 14, Yen discloses wherein the dielectric liner (item 27) comprises a layer of silicon oxide.
	Yen as modified by Okamoto does not specifically disclose the dielectric liner comprises a layer of silicon oxide and a layer of silicon nitride.
	It is well known the art the insulation layers/liners can have a single or multilayer structure.  It would have been obvious to modify the invention to include a dielectric liner comprising a layer of silicon oxide and a layer of silicon nitride for the purpose of protection and etch selectivity, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claim 21, Okamoto (Figs. 1, 21 and associated text) discloses wherein the semiconductor substrate (items 110 or 120) in part of an image die (item 110).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        March 8, 2022